t c summary opinion united_states tax_court willie clayborn jr jacqulyn a clayborn petitioners v commissioner of internal revenue respondent docket no 978-o00s filed date willie clayborn jr and jacgqulyn a clayborn pro sese h clifton bonney jr for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the sole issue for decision is whether certain social_security disability benefits are includable in petitioners’ gross_income some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in richmond california on the date the petition was filed in this case petitioners filed a joint federal_income_tax return for taxable_year they reported dollar_figure in adjusted_gross_income on the return they received dollar_figure in social_security disability benefits in but did not report any portion of this amount on their return respondent issued petitioners a statutory_notice_of_deficiency with the determination that they had unreported income of dollar_figure from the social_security_benefits ‘respondent also determined that petitioners had unreported income of dollar_figure in interest and dollar_figure in dividends respondent concedes the interest adjustment and petitioners do not dispute the dividends adjustment the inclusion of social_security_benefits in gross_income is governed by sec_86 social_security disability benefits are treated in the same manner as other social_security_benefits sec_86 thomas v commissioner tcmemo_2001_120 taxpayers who file a joint_return and whose modified_adjusted_gross_income plus half of the social_security_benefits received is greater than dollar_figure must include a portion of the benefits in their income sec_86 through c the portion never exceeding percent varies according to a formula set forth in sec_86 petitioners had modified_adjusted_gross_income of at least dollar_figure see sec_86 and received benefits of dollar_figure because their modified_adjusted_gross_income plus half their benefits exceeds dollar_figure by at least dollar_figure they must include in income percent of the benefits see sec_86 c thus respondent is correct in his determination that petitioners must include in income percent of the social_security disability benefits or dollar_figure petitioners do not dispute receiving dollar_figure in social_security_benefits their sole argument is that the irs has made inconsistent rulings regarding whether the benefits are taxable they assert that an irs employee agreed that the benefits were not taxable with respect to a prior year we note that the law governing this area has changed over the years however we need not address whether the employee’s treatment was correct with - - respect to petitioners’ situation in a prior year regardless of the soundness of the employee’s treatment respondent is not bound by advice given to a taxpayer which is based upon a mistake of law 381_us_68 353_us_180 and we have found that respondent correctly applied the law in effect in to petitioners’ situation in that year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
